           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

JERRY SLEDGE,
      Plaintiff,
v.                                                 Case No. 1:19-cv-174-AW-GRJ
UNITED STATES OF AMERICA,
     Defendant.
_______________________________/
                             ORDER OF DISMISSAL

      The Court has considered the magistrate judge’s October 22, 2019 report and

recommendation. No objections were filed. The report and recommendation is

hereby accepted and adopted as the Court’s opinion. The Clerk shall enter a

judgment that says, “This case is dismissed based on Plaintiff’s failure to comply

with a Court order and failure to prosecute.” The Clerk shall close the file.

      SO ORDERED on December 30, 2019.

                                       s/ Allen Winsor
                                       United States District Judge
